Citation Nr: 0926631	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach 
condition, including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 
1991, to include service in Southwest Asia (SWA) (e.g., 
January 23, to May 6, 1991).  He was awarded the Southwest 
Asia Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  By that rating action, the RO denied 
service connection for migraine headaches, right leg 
dermatitis (claimed as a skin condition), and stomach 
condition, all to include as due to an undiagnosed illness.  
The Veteran timely appealed the RO's September 2002 rating 
action to the Board.  

In February 2006, the Board remanded the claims for service 
connection for headaches, right leg dermatitis (claimed as a 
skin condition) and stomach condition, all to include as due 
to an undiagnosed illness, to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  The Veteran served in SWA from January 23, to May 6, 
1991.

2.  The preponderance of the competent and probative evidence 
is against a finding that the Veteran's currently diagnosed 
migraine headaches were incurred or aggravated during 
military service.
3.  The preponderance of the competent and probative evidence 
is against a finding that the Veteran's skin condition, 
currently diagnosed as right leg dermatitis, was incurred or 
aggravated during military service.

4.  The preponderance of the competent and probative evidence 
is against a finding that the Veteran currently has a stomach 
disorder that was incurred in or aggravated by service; a 
peptic (gastric or duodenal) ulcer was not manifested to a 
compensable degree within any relevant presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection on 
either a direct basis for migraine headaches or as due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2008).

2.  The criteria for entitlement to service connection on 
either a direct basis for a skin condition, currently 
diagnosed as dermatitis of the right leg, or as due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.317 (2008).

3.  The criteria for entitlement to service connection on 
either a direct basis for a stomach disorder or as due to an 
undiagnosed illness have not been met; and the incurrence or 
aggravation of a peptic ulcer during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307. 3.309, 3.317 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues on appeal, VA 
provided the Veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a May 2001 letter.  The letter 
informed the Veteran to let VA know of any evidence he 
thought would support his claims for service connection for 
headaches, skin and stomach disabilities, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a December 2008 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via a May 2001 letter.  Id.

Regarding VA's duty to assist the Veteran with his service 
connection claims on appeal, service treatment and personnel 
records, which were obtained pursuant to the Board's February 
2006 remand directives, as well as post-service VA treatment 
reports and statements of the Veteran have been associated 
with the claims file.  In November 2000, the Veteran was 
afforded a Persian Gulf Registry examination.  A copy of the 
report is contained in the claims file. 

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claims for service connection for headaches, ad skin and 
stomach conditions analyzed in the decision below.

II.  Merits of the Claims

Preliminary Considerations:  Undiagnosed Illness 

The record raises a preliminary issue which must first be 
considered: the Veteran served in the Persian Gulf War in the 
Southwest Theater of Operations.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection) see Bingham v. 
Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. 
Nicholson. 20 Vet. App. 307, 312-313 (2006).
This theory of entitlement does not provide a basis for a 
grant of service connection for any of the disabilities, as 
detailed below.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).  

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection for a peptic ulcer (gastric or duodenal) 
may be presumed if it is shown to a degree of 10 percent 
disabling within the first post service year. 38 U.S.C.A. § 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under the provisions of specific legislation enacted to 
assist Veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptorn illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include:  (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. §
3.317(a)(1)(ii).  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular Veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317( d)(2).
The Veteran maintains that he has headaches and skin and 
stomach conditions, which he claims are manifestations of an 
undiagnosed illness related to his service in the Persian 
Gulf.  

The Veteran's DD 214 shows that he served on active duty in 
SWA from January 23, 1991 to May 6, 1991.  He also received a 
Southwest Asia Service Medal, an award that is indicative of 
service during the Persian Gulf War.  Thus, the Veteran is a 
"Persian Gulf Veteran" and can avail himself of the 
provisions relating to undiagnosed illness pursuant to 
38 C.F.R. § 3.317.  

The identification of a diagnosis, per se, renders 
consideration of an "undiagnosed illness" under statute and 
regulation inappropriate.  See VAOGCOP 8-98 (In addressing 
the question of whether VA may pay compensation under 38 
U.S.C.A. § 1117 for disability manifested by symptoms that 
either elude diagnosis or are attributed to a poorly- defined 
disease such as chronic fatigue syndrome or fibromyalgia, it 
is held that section 1117(a) authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf Veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.).

The Veteran has been diagnosed with migraine headaches and 
right leg dermatitis (See, March and July 2002 VA outpatient 
reports, respectively).  These are clinical
diagnoses in connection with the Veteran's claimed disorders.  
Under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), in order for 
the Veteran to warrant service connection, the Veteran's 
disorders may not be attributable to a known diagnosis.  
Consequently, service connection for headaches and a skin 
condition based on undiagnosed illnesses is not warranted.

Regarding the Veteran's claimed stomach condition, he has 
argued that he has manifestations of an undiagnosed illness 
due to his Persian Gulf service.  His claim fails because the 
Veteran is not shown to have a disability; or such symptoms 
that are noted to be characteristic of an undiagnosed 
illness.  The Veteran's service treatment records (STRs) are 
completely silent as to any complaints of or treatment for 
any stomach condition, and the various examinations conducted 
during service were negative for any clinical findings 
referable to any stomach pathology.  Indeed, Reports of 
Medical History, dated in November 1986 and April 1991, 
reflect that the Veteran had specifically denied having any 
"frequent indigestion" and "stomach, liver or intestinal 
trouble."  An April 1991 Report of Medical History reflects 
that the examining physician noted that the Veteran had not 
had any "problems" in SWA.  

Post-service VA outpatient reports, dating from January 2000 
to July 2002, to include a November 2000 Persian Gulf 
Registry examination report, are wholly devoid of any 
complaints of or treatment for any stomach condition.  When 
seen in the VA outpatient clinic in March and July 2002, the 
Veteran did not have any stomach-related complaints.  

As noted above, the Veteran is not shown to have a stomach 
condition; or such symptoms that are noted to be 
characteristic of an undiagnosed illness.  There is no 
competent medical evidence to the contrary.  Service 
connection for a stomach disorder based on Gulf War service 
is therefore not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(II).

The Merits of the Claims - Non Presumptive Service Connection

The Veteran asserts that he has headaches and skin and 
stomach conditions that all occurred as a result of his 
active service. The Veteran indicated that treatment for all 
of these disorders should be reflected in his STRs and as a 
result, the disorders warrant service connection.

Because the preponderance of the medical evidence does not 
link any of the claimed disorders with an incident of 
service, the claims will be denied.

(i) Migraine Headaches and Skin Condition 

The Veteran's STRs are completely silent as to any complaints 
of or treatment for headaches or a skin condition, and the 
various examinations conducted during service were negative 
for any clinical findings referable to either disability.  
Reports of Medical History, dated in November 1986 and April 
1991, reflect that the Veteran specifically denied having 
frequent or severe headaches and skin disease.  An April 1991 
Report of Medical History reflects that the examining 
physician noted that the Veteran did not have any 
"problems" in SWA.  

The first post-service evidence of headaches and skin 
condition was generated during a November 2000 Persian Gulf 
Registry examination.  A review of that report reflects that 
the Veteran complained of having occasional headaches and a 
skin rash since June 1991.  The examining physician 
specifically reported that the Veteran currently had 
headaches and a "rash" that had their onset on June 1, 
1991; they had been present for 99 months.  The Veteran was 
diagnosed, in part, with unspecified dermatitis.  In March 
2000, a VA staff physician referred the Veteran to the VA 
ophthalmology clinic for complaints associated with decreased 
vision and headaches.  

VA outpatient reports, dated in March and July 2002, contain 
diagnoses of migraine headaches and right leg dermatitis, 
respectively.  

The preponderance of the evidence is against the claims of 
service connection for migraine headaches and right leg 
dermatitis.  The Board notes that a November 2000 VA examiner 
specifically determined that the Veteran currently had 
headaches and a "rash," which had been present since June 
1991, a month after service discharge.  However, the VA 
examiner's finding to be contradicted by the contemporaneous 
STRs, which are devoid of any subjective complaints of 
headaches or clinical findings referable to any skin 
pathology.  On an April 1991 Report of Medical History, the 
Veteran specifically denied having any frequent or severe 
headaches and skin disease.  The examining physician in April 
1991 specifically indicated that the Veteran had not had any 
"problems" in SWA.  

While there is no reason to question the November 2000 VA 
examiner's credibility (i.e. that he is truthful in his 
assertion of what he believes), the basis for his opinion is 
questionable, given the contemporaneous service treatment 
records noted above,  and the earliest occasion when the VA 
examiner encountered the claimant.  Given the November 2000 
VA examiner's lack of commentary as to the dearth of 
subjective complaints and clinical findings referable to 
headaches and stomach problems in the service treatment 
records, it appears that the VA examiner's information 
emanated in large part from the Veteran during the course of 
an effort to obtain VA compensation benefits.  

When the Veteran's late apparent reports to the November 2000 
VA examiner are compared with contemporaneous service 
treatment records, the former is clearly of limited probative 
value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].  It has been held that 
self interest may play a role in the more recent statements, 
when viewed with earlier accounts  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, the absence of any clinical evidence of 
headaches and skin problems for almost a decade after the 
Veteran's discharge from service in May 1991 constitutes 
negative evidence against the claims.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000)

The preponderance of the evidence is against the Veteran's 
claims for service connection for migraine headaches and 
right leg dermatitis (originally claimed as a skin 
condition).  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(ii) Stomach Condition

As noted previously herein, the Veteran's STRs, along with 
post-service VA outpatient reports, dated from January 2000 
to July 2002, are wholly devoid of any subjective complaints 
or clinical findings referable to stomach problems and no 
diagnosis associated thereto.  There is no evidence of a 
chronic stomach disability during any period of active 
service, or continuity of symptomatology after such period of 
active service, and no medical evidence providing a nexus of 
any current diagnosis to service.  Service connection for a 
stomach disorder on a direct basis must be denied.  See 
Hickson, 12 Vet. App. at 253.

(iv)  Conclusion

The Veteran is not competent to express an opinion as to 
medical causation of his migraine headaches, right leg 
dermatitis and claimed stomach disorder as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Because the weight of the competent evidence is against a 
link between the Veteran's period of military service and his 
migraine headaches, right leg dermatitis, and claimed stomach 
disorder, the preponderance of the evidence is against the 
claim of entitlement to service connection for these 
disabilities. 

While VA is statutorily required to resolve the benefit of 
the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims. See Gilbert v. Derwinski, supra.

	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for migraine headaches, to include as due 
to an undiagnosed illness is denied. 

Service connection for a skin condition (currently diagnosed 
as right leg dermatitis), to include as due to an undiagnosed 
illness is denied. 

Service connection for a stomach condition, to include as due 
to an undiagnosed illness is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


